DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following amendments were discussed and agreed to by Applicant:
1) Claims 25 and 27-30 should depend on claim 21 not 24.
 
Reasons for Allowance
The claimed invention of “method for treating multiple myeloma comprising administering to a subject in need thereof a therapeutically effective amount of a cannabis extract and a proteasome inhibitor wherein the cannabis extract comprises comprising the cannabinoids tetrahydrocannabinol (THC) and cannabidiol (CBD), wherein THC and CBD are present at greater than 98 % (w/w) in the extract, and wherein the proteasome inhibitor is bortezomib, carfilzomib, or ixazomib” is novel and non-obvious. The closest prior art is due to Sinai (WO 2016/084075) of record. Sinai teaches a therapeutically effective amount of Cannabidiol (CBD) or a derivative thereof and Tetrahydrocannabinol (THC) or a derivative thereof, in a predefined ratio, for use in the treatment of multiple myeloma (page 3, paragraph 1). While Sinai teaches additional agents which can be incorporated in the composition, among one of which is bortezomib, Sanai does not teach the presence of CBD and THC at greater than 98% as required by the instant claims. Moreover, Applicant has provided overwhelming data demonstrating the synergistic effects of carfilzomib (CFZ) alone or in combination with a THC-CBD combination on U266 multiple myeloma cell viability (Figure 7D; [00114]). 

    PNG
    media_image1.png
    291
    749
    media_image1.png
    Greyscale

  
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Claims 21, 22, 25-30, and 33-40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627